Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.

Response to Arguments
Applicant's arguments filed 11/1/2022 have been fully considered but they are not persuasive. 
 
Argument: Applicant argued (Remarks 11/1/2022, page 12, 1st 3 lines and related arguments on pages 10 and 11):

“West fails to teach or suggest the use of "predicted user device location and established locations" for "generating a location pattern for the user device" as recited in amended claim 1.”
Response: Applicant cited Fig. 15 and related argument  on pages 10, 11 of Remarks 11/1/2022. However, West discloses this as follows: 
The original limitation of generating a location pattern is disclosed in [0063]; [0128]; claim 7, as in CTFR (8/4/2022).
The limitation  “based on the predicted user device location and established location” is disclosed by West in Fig. 11. Fig. 11 shows use of “actual reported position” in block 1104 and ”possible new position” in block 1110 (i.e. predicted position); [0108] discloses “For the theoretical position 1108, a measurement data structure 1110 can be tabulated for various points within a geographic boundary where mobile device is able to report measurements to base station 1106” i.e. location pattern is generated and reported using predicted location and established location).

Argument: Applicant argued (Remarks 11/1/2022, page 12, 2nd paragraph):
“West fails to teach or suggest the "routing the user device profile to a wireless carrier core network to analyze wireless carrier network traffic patterns" as recited in amended claim 1.”

Response: Examiner respectfully disagrees. West discloses this in the Abstract (Abstract, 1st 5 lines describe obtaining location reports and then using those to “…perform a large percentage of complicated calculations in advance of a particular device of unknown location presenting itself on the radio network” i.e. the reports are analyzed and then used).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 5, 8 - 12, 15 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (US 20120149388). 
Regarding claim 1, West discloses one or more non-transitory computer-readable media, storing computer-executable instructions that upon execution cause one or more processors to perform acts (Fig. 20, elements 2024, 2014, 2030; [0035]; [0159]) comprising:
receiving at least one telemetry data for a user device (Abstract, 1st sentence; [0106]; [0125]; claim 2) that is communicatively connected to a plurality of different types of wireless devices (Fig.1, user device 126, wireless device 108, 110, 112. In Fig. 19 and [0147], West shows another embodiment where the wireless device can be a base station, access point, femtocell access point etc.);
applying a machine learning algorithm to identify one or more features in the at least one telemetry data (Fig. 11, block 1104  shows Tm and RSSI, which are the identified features in the telemetry data; Fig. 14, block 1406; [0116]; [0117], 1st sentence; [0118]; [0122] discloses how machine learning and AI can be used to determine location information) that predicts a location of the user device as a function of time ([0106] – [0108] discloses how Tm and RSSI can be used to  obtain the location at a future point in time by interpolation. Specifically, [0108] discloses that interpolation can be performed to obtain a “possible new position”. Fig. 11, block 1110 shows the “possible new position” obtained from the “interpolated measurements” t2 and q2; [0110], 1st line discloses “The measurement reports may occur at various times …”, implying “as a function of time” in the claim);
generating a predicted location for the user device in real time based at least on a use of the machine learning algorithm (Fig. 14, block 1406; [0116]; [0117], 1st sentence; [0118]; [0122]; claim 3 discloses how machine learning and AI can be used to determine location information; [0106] – [0108] discloses how Tm and RSSI can be used to  obtain the location at a future point in time by interpolation);
generating a location pattern for the user device based at least on the predicted user device location and established locations ([0063]; [0128]; claim 7; wherein the location pattern is the region defined by the upper and lower bounds; Fig. 11 shows use of “actual reported position” in block 1104 and ”possible new location” in block 1110; [0108] discloses “For the theoretical position 1108, a measurement data structure 1110 can be tabulated for various points within a geographic boundary where mobile device is able to report measurements to base station 1106” i.e. location pattern is generated and reported using predicted location and established location);
a wireless carrier core network (Fig. 1; [0044], last sentence);
analyzing wireless carrier network traffic patterns (Abstract, 1st 5 lines describe obtaining location reports and then using those to “…perform a large percentage of complicated calculations in advance of a particular device of unknown location presenting itself on the radio network” i.e. the reports are analyzed and then used).
West does not explicitly disclose:
generating a user device profile for the user device;
and routing the user device profile to the wireless carrier core network.
However, these limitations are inherent in what West discloses. West ([0003]) discloses “The mobile service provider's knowledge of the precise location of mobile devices at all times within the communications network can provide valuable benefits to users of the mobile devices as well as opportunities for improved or additional services above and beyond basic connectivity services.”
From the above, since the network has knowledge of the location of the mobile device at all time, it is obvious that the location information of the user device is routed to a wireless carrier core network. A user device profile is also inherent since multiple mobile device location information is sent to the network, hence a profile will distinguish between them.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, that a user device profile is generated and sent to the network. This information can then be used by the network for all the reasons given by West ([0003]).

Regarding claim 2, West discloses the acts further comprise:
receiving an updated telemetry data for the user device; applying the machine learning algorithm to the updated telemetry data; generating an updated predicted location for the user device (Fig. 16 discloses “updating” location model; [0056] discloses “A location manager component 304 intercepts the arriving measurements 302 from the environment 300 and processes respective locations of devices based on the arriving measurements 302 to generate, update, and/or obtain one or more hyperplanes or location models 306”;  [0124] discloses “The set of hyperplanes can be retained for locating a user device in the future. The set of hyperplanes can be updated periodically based on newly arrived data and/or reconfigured data”; machine learning model analyzed as in claim 1 above).
West does not explicitly disclose:
determining whether the predicted location and the updated predicted location are different;
21Attorney Docket No. TMP0909USin response to determining that the predicted location and the updated predicted location are different, generating an updated location pattern and an updated user device profile for the user device;
and routing the updated user device profile to the wireless carrier core network.
However, as stated in claim 1, obtaining user device profile and sending it to the network is inherent. The additional step of determining if the location has changed is obvious to try under Rationales for Obviousness (MPEP 2143, Rationale E). Since user device location is continuously determined, determining a location change is easy to determine. Knowing if the location has changed can then be used to determine if the user device profile should be resent to the network. If location hasn’t changed, not resending the profile is an obvious choice since no new data is being sent.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use send the profile based on whether location has changed, because doing so would reduce the transmission requirements on the system i.e. if no location change has occurred, then no new data needs to be sent.
“to analyze the wireless carrier network traffic patterns.” Is analyzed as in claim 1, last limitation above.

Regarding claim 3, West discloses the telemetry data is a determining data point of a user device location, wherein the determining data point comprises at least one of Global Positioning System (GPS) coordinates, multilateration (MLAT) of radio signals between multiple base stations of a wireless carrier, identification of IoT devices, and identification of a wireless access point ([0002], [0005], [0048] disclose use of GPS to determine the user device location).

Regarding claim 4, West discloses the wireless device comprises at least one of a base station node, a wireless access point, and an Internet of Things (IoT) device (Fig. 1, base stations 108, 110, 112; [0043], page 3, right column, lines 6+ states “Macro cells 102, 104, and 106 are served respectively through base stations or NodeBs 108, 110, and 112 …”   ).

Regarding claim 5, West discloses the location pattern for the user device includes locations of the user device as the function of time for a set time period ([0052] discloses reporting by mobile device to network periodically, continuously based on time interval).

Claims 8 - 12 are similarly analyzed as claims 1 - 5 respectively.
	
Claims 15 - 19 are similarly analyzed as claims 1 - 5 respectively.

Claims 6 - 7, 13 - 14, 20  are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (US 20120149388) in view of Ahmed et al. (EP 1115262 A1).

Regarding claim 6, West discloses obtaining the location pattern for the user device ([0063]; [0128]; claim 7; wherein the location pattern is the region defined by the upper and lower bounds; Fig. 11 shows use of “actual reported position” in block 1104 and ”possible new location” in block 1110; [0108] discloses “For the theoretical position 1108, a measurement data structure 1110 can be tabulated for various points within a geographic boundary where mobile device is able to report measurements to base station 1106” i.e. location pattern is generated and reported using predicted location and established location).

West does not disclose determining traffic network density for the predicted location based at least on the user device profile.

In the same field of endeavor, however, Ahmed discloses determining traffic network density for the predicted location based at least on the generated user device profile (Abstract; [0003] – [0005]; wherein the user sends back a response signal corresponding to test signals sent; wherein the user device profile information would comprise signal strength information).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Ahmed in the system of West because this would allow one to know signal strength at different locations. This data can be used to determine installation of base stations, as disclosed by Ahmed.

Regarding claim 7, West does not disclose identifying locations of one or more existing base station nodes based at least on the traffic network density;
and recommending new locations for installation of additional base station nodes based at least on the traffic network density.
In the same field of endeavor, however, Ahmed discloses identifying locations of one or more existing base station nodes based at least on the traffic network density (Abstract discloses “providing a test transmitter and moving it to selected site”; page 6, lines 35 discloses entering location of test transmitter; page 4, lines 25 - 27); and recommending new locations for installation of additional base station nodes based at least on the traffic network density (Abstract; [0003] – [0005];).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Ahmed in the system of West because this would allow one to install additional base stations at locations where traffic is high but capacity is low.

Claims 13 - 14 are similarly analyzed as claims 6 - 7 respectively.

Claim 20 is similarly analyzed as claim 6.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to location determination of user devices:

Chen et al.  (US 6,164,848) discloses an Adaptive Position indicator.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632